                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    ORDER
                                      Criminal File No. 19-168 (MJD/HB)

(10) MUSALLEH WAHEED MUHAMMAD,

                   Defendant.

LeeAnn K. Bell, Assistant United States Attorney, Counsel for Plaintiff.

James R. Behrenbrinker, Behrenbrinker Law Firm, Counsel for Defendant.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Hildy Bowbeer dated

December 20, 2019. Defendant Musalleh Waheed Muhammad filed objections to

the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court adopts the Report and Recommendation of United States Magistrate Judge

Bowbeer dated December 20, 2019.


                                        1
     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1. The Court ADOPTS the Report and Recommendation of United States
        Magistrate Judge Hildy Bowbeer dated December 20, 2019 [Docket No.
        231].

     2. Defendant Musalleh Waheed Muhammad’s Motion to Suppress
        Evidence [Docket No. 88] and Amended Motion to Suppress
        Evidence [Docket No. 89] are DENIED.



Dated: January 16, 2020             s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      2
